UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K /A Amendment No. 1 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedSeptember 30, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-148190 Mojo Shopping, Inc. (Exact name of registrant as specified in its charter) Nevada 26-0884348 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 778176 Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number: Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.001 not applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [X] Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.4,520,000 as of December 31, 2009. 1 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 8. Financial Statements and Supplementary Data 8 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 9 Item 9A(T). Controls and Procedures 9 PART III Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13. Certain Relationships and Related Transactions, and Director Independence 14 Item 14. Principal Accountant Fees and Services 14 PART IV Item 15. Exhibits, Financial Statement Schedules 15 2 Table of Contents PART I Item 1.Business Company Overview We were incorporated on August 2, 2007, in the state of Delaware for the purpose of developing, promoting, and expanding our online retail business. At present, we lack the financial resources to operate and have therefore suspended operations.We will need to raise additional funds during the next twelve months in order to resume operations or otherwise execute on our business plan. Our business is online retailing. We have created a website, not presently operational, through which we intend to sell products, such as furniture, design accessories, art, clothing, music, and a variety of environmentally friendly products, all of which are designed to appeal to the tastes of young, socially conscious professionals. Our plan is to target young professionals who are conscious of and attempting to keep pace with ever-changing trends. We will draw these individuals to our site by providing content that not only educates customers on the latest trends, but provides a place to make purchases consistent with those trends. Our target clientele may best be described as “hip” or “trendy”. We plan to seek alliances with other online entities that cater to our target market, whereby they will help drive traffic to our site in exchange for a percentage of sales revenue generated by any resulting traffic. Ivona Janieszewski is our President, Secretary, Chief Executive Officer, Chief Financial Officer, and sole director. Website Our website is not currently active or capable of processing orders. Our initial repertoire of design products will include core categories such as modern furniture, lighting, design accessories, rugs & textiles, clothing, gifts, and pet accessories. We have designed our website in an effort to reach the hip, contemporary individual consumer that has a continual appetite for new and exciting design-oriented products. We will seek to draw and keep that customer by presenting a new, entertaining experience in online shopping and by offering the most exciting lifestyle and design products available in today’s modern world. However, today’s online retail marketplace is extremely competitive and current economic conditions have curtailed many of the free spending habits of our target market.We intend to continue to pursue our business plan of developing and marketing our website.We will require additional financing to do so, however.At present, we lack sufficient financing to fully implement our business plan and have no immediate prospects to obtain that financing. We intend to work with our web designer over the next twelve months to further develop our website and our shopping cart functionalities.In addition, we intend to solidify relationships with our existing suppliers and manufacturers as well as expand our supplier base. Our intent is to develop relationships whereby our suppliers and manufacturers will be willing to ship products offered on our website directly to our customers.We do not currently and do not plan on maintaining a significant product inventory. We anticipate that the majority of our product suppliers will drop ship products from their respective warehousing facilities directly to our customers. We have previously received verbal commitments from several suppliers to that effect. By eliminating warehousing and shipping costs, we believe that we will be able to offer competitive prices to our customers while realizing savings on our own costs. Notwithstanding the foregoing, we do currently and plan to continue to hold in inventory a small number of customizable gift items, such as t-shirts. We anticipate that most such items will retail between $10 and $40. While these items will not represent a significant profit center, they will serve to draw visitors to our site and build brand loyalty. 3 Table of Contents Competition We face significant competition in the online retail industry. E-commerce is a dynamic, high-growth market. Our competition for online customers comes from a variety of sources, including existing traditional retailers that are using the Internet to expand their channels of distribution, established Internet companies, and new Internet companies such as ourselves. In addition, our competition for customers comes from traditional direct marketers, brands that may attempt to sell their products directly to consumers through the Internet, and outlet stores. Many of our competitors have longer operating histories, significantly greater resources, greater brand recognition and more firmly established supply relationships. Moreover, we expect additional competitors to emerge in the future. We believe that the principal competitive factors in our market include: brand recognition, merchandise selection, price, convenience, customer service, order delivery performance, and site features. Although we plan to compete effectively in this market, we recognize that this market is relatively new and is evolving rapidly, and, accordingly, there can be no assurance that we will be able to compete effectively in this marketplace. We believe that our success will depend upon our ability to remain competitive in this field. We compete with others in efforts to obtain financing and explore and develop our online forum. The failure to compete successfully in the online market for commercial opportunities and for resources could have a material adverse effect on our business. Intellectual Property We do not own any patent, trademark, or legally enforceable claim to proprietary intellectual property. Employees We have no significant employees other than our sole officer and director, Ivona Janieszewski. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Government Regulation Government regulation and compliance with environmental laws do not have a material effect on ourbusiness. We are subject to the laws and regulations of those jurisdictions in which we plan to operate and sell our products, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the publishing of our Site and the sale of our products are not subject to special regulatory and/or supervisory requirements. Subsidiaries We conduct our operations through our wholly owned subsidiary, Mojo Shopping, LLC. Item 2.Properties We do not presently lease or own any real property.We receive mail at PO Box 778176, Henderson, NV 89077.In order to minimize expenses, we conduct our limited operations out of the home of our sole officer and director and intend to do so until such time as our operations necessitate dedicated office space. We further expect that our business model of relying primarily on the manufacturers of the products we sell to ship products directly to our customers will allow us to avoid the expense of dedicated warehouse space for the foreseeable future.Should we need warehouse space, we anticipate being able to lease such space on a short term basis at competitive rates in light of current economic conditions. Item 3.Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of the Company's shareholders during the fiscal year ended September 30, 2009. 4 Table of Contents PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “MOJO” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending September 30, 2009 Quarter Ended High $ Low $ September 30, 2009 0 0 June 30, 2009 0 March 31, 2009 0 December 31, 2008 0 Fiscal Year Ending September 30, 2007 Quarter Ended High $ Low $ September 30, 2008 June 30, 2008 N/A N/A March 31, 2008 N/A N/A December 31, 2007 N/A N/A Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. 5 Table of Contents Holders of Our Common Stock As of September 30, 2009, we had 4,520,000 shares of our common stock issued and outstanding, held by 31 shareholders of record. Dividends We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. In the event that a dividend is declared, common stockholders on the record date are entitled to share ratably in any dividends that may be declared from time to time on the common stock by our board of directors from funds legally available. There are no restrictions in our Certificate of Incorporation or bylaws that restrict us from declaring dividends. The Delaware General Corporation Law provides that a corporation may pay dividends out of surplus, out the corporation's net profits for the preceding fiscal year, or both provided that there remains in the stated capital account an amount equal to the par value represented by all shares of the corporation's stock raving a distribution preference. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Results of Operations for the year ended September 30, 2009 and 2008 and for the period from February 22, 2007 (Date of Inception) until September 30, 2009 We generated $0 of revenuenet of discounts from sales for the year ended September 30, 2009 and $2,447 for the year ended September 30, 2008 and for the period from Inception (August 2, 2007) through September 30, 2009. Our Operating Expenses equaled $28,519, and $63,240 and Cost of Goods Sold was $0 and $4,628 during the year ended September 30, 2009 and 2008, respectively. The primary components of our Operating Expenses during the year ended September 30, 2009 were General and Administrative expenses. The primary components of our Operating Expenses for the year ended September 30, 2008 were General and Administrative Expenses and Advertising and Promotion Expenses.After considering interest and other income of $0 and $83, our Net Loss for the year ended September 30, 2009 and 2008, was $28,519 and $65,238, respectively. Our Operating Expenses equaled $106,898, and Cost of Goods Sold was $4,628 during the period from Inception (August 2, 2007) through September 30, 2009. The primary components of our Operating Expenses were General and Administrative Expenses, which include Professional Fees and Start-up costs and Advertising and Promotion Expenses. After considering interest and other income of $139, our Net Loss for the year ended September 30, 2008, was $108,940. Our General and Administrative Expenses are primarily attributable to professional fees associated with the initial development of our business, legal expenses, and consulting fees. We anticipate our operating expenses will increase as we are able to more fully implement our business plan. The increase will be attributable to expenses to operating our business. Due to an accounting error we restated the 2008 Consolidated Financial Statements.The restatement is addressed in further detail in Note 10 of the attached Notes to the Consolidated Financial Statements for the year ended September 30, 2009. 6 Table of Contents Liquidity and Capital Resources As of September 30, 2009, we had total current assets of $95. We had $77,906 in current liabilities as of September 30, 2009. Thus, we had a working capital deficit of $77,811 as of September 30, 2009. For the years ended September 30, 2009, September 30, 2008, and for the period from Inception (August 2, 2007) through September 30, 2008, operating activities have used $2,188, $26,312 and $33,516, respectively. The primary factors in this negative operational cash flow were our net losses of $28,519, $65,338 and $108,940, respectively, offset primarily by an Increase in accrued expenses. We generated $2,035 and $124 from financing activities through officer loans during the years ended September 30, 2009 and September 30, 2008, and we generated $33,859 in cash from financing activities during the period from Inception (August 2, 2007) through September 30, 2009, most of which was due to an equity offering. There was no positive or negative cash flow due to investing activities during the years ended September 30, 2009 and September 30, 2008. Investing Activities used $248 in cash for the period from Inception (August 2, 2007) through September 30, 2009. Should we be successful in raising additional capital, we anticipate that it will cost approximately $25,000 to further develop and market our website over the coming year. Our accounting, legal and administrative expenses for the next twelve months are anticipated to be $30,000. As of September 30, 2009, we have insufficient cash to operate our business and have therefore suspended operations. The success of our business plan during the next 12 months and beyond is contingent upon us obtaining additional financing. We intend to obtain business capital through the use of private equity fundraising or shareholders loans. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Going Concern We have experienced losses since our inception of the development stage amounting to $108,940 as of September 30, 2009 and have had minimal operating revenues.As of September 30 2009, we had a total of $95 in cash.These factors raise substantial doubt about our ability to continue as a going concern.Our ability to meet our commitments as they become payable is dependent on our ability to execute our plan to establish a customer base, obtain customers that make purchases, and to obtain necessary financing or achieve a profitable level of operations.There are no assurances that we will be successful in achieving these goals. Off Balance Sheet Arrangements As of September 30, 2009, there were no off balance sheet arrangements. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Our “critical accounting polices” are listed in the notes attached to our consolidated financial statements. Recently Issued Accounting Pronouncements Recently issued accounting pronouncements are addressed in the notes attached to our consolidated financial statements. 7 Table of Contents Item 8.Financial Statements and Supplementary Data Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Consoli ated Balance Sheets as of September 30, 2009and 2008; F-3 Statements of Operations for the years ended September 30, 2009 and 2008 and the period from August 2, 2007 (inception) to September 30, 2009; F-4 Statement of Stockholders’Deficit as ofSeptember 30, 2009; F-5 Statements of Cash Flows for the years ended September 30, 2009 and 2008, and the period from August 2, 2007 (inception) to September 30, 2009; F-6 Notes to the Consolidated Financial Statements 8 Table of Contents Maddox Ungar Silberstein, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.maddoxungar.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Mojo Shopping, Inc. Henderson, Nevada We have audited the accompanying balance sheets of Mojo Shopping, Inc. (the “Company”) as of September 30, 2009 and 2008, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended and for the period from August 2, 2007 (inception) through September 30, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mojo Shopping, Inc.as of September 30, 2009 and 2008 and the results of its operations and its cash flows for the years then ended and the period from August 2, 2007 (inception) through September 30, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has negative working capital, has not yet received revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Maddox Ungar Silberstein, PLLC Bingham Farms, Michigan January 11, 2010 F-1 Table of Contents MOJO SHOPPING, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2 2008 (Restated) ASSETS Current Assets Cash and cash equivalents $
